 
 
I 
108th CONGRESS 2d Session 
H. R. 5377 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2004 
Mr. Garrett of New Jersey (for himself, Mr. Smith of New Jersey, Mr. Pallone, Mr. Ferguson, Mr. Payne, Mr. Pascrell, and Mr. Menendez) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the Thomas Edison National Historical Park in the State of New Jersey as the successor to the Edison National Historic Site. 
 
 
1.Short titleThis Act may be cited as the Act Commemorating the LITE, or Lifetime Innovations of Thomas Edison. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)The Edison National Historic Site, located in West Orange, New Jersey, is a vital part of America’s national system of parks which preserves Thomas Alva Edison’s research and development laboratories, library, papers, and artifacts, as well as his home. 
(2)The Site is a national historic treasure and contains the world’s largest collection of materials related to Thomas Edison, encompassing an estimated 5,000,000 pages of documents, over 400,000 artifacts, approximately 35,000 sound recordings, and 10,000 books from Edison’s personal library. 
(3)Thomas Edison is one of America’s greatest inventors, whose inexhaustible energy and genius produced 1,093 patents in his lifetime, more than any other American, including patents for the incandescent light bulb, the motion picture camera, and the phonograph. 
(4)In 1928, Thomas Edison was awarded the Congressional Gold Medal for the development and application of inventions that have revolutionized civilization in the last century. 
(5)In 1998, Congress again honored Thomas Edison by directing the Secretary of the Treasury to mint a commemorative coin celebrating the 125th anniversary of Edison’s invention of the light bulb to be celebrated in 2004. 
(6)The Edison National Historic Site is one of America’s most endangered historic places. The National Park Service, in its General Management Plan and Development Concept Plan, identified the need for numerous actions to preserve, protect, restore, and enhance the Site and determined that sufficient government funds are not likely to be appropriated to complete these necessary actions in the foreseeable future. 
(7)On November 6, 1997, the National Park Service signed an agreement with the Thomas Alva Edison Preservation Foundation (now the Edison Preservation Foundation), establishing a public-private partnership to jointly raise money to fund identified improvements at the Edison National Historic Site so as to leave the Site unimpaired for the enjoyment of future generations. 
(b)PurposesThe purposes of this Act are— 
(1)to recognize and pay tribute to Thomas Alva Edison and his innovations; and 
(2)to preserve, protect, restore, and enhance the Edison National Historic Site to ensure public use and enjoyment of the Site as an educational, scientific, and cultural center. 
3.Thomas Edison National Historical Park 
(a)EstablishmentThere is established the Thomas Edison National Historical Park as a unit of the National Park System (hereafter the Historical Park).  
(b)BoundariesThe Historical Park shall be comprised of— 
(1)all property owned by the United States in the Edison National Historic Site as well as all property authorized to be acquired by the Secretary of the Interior for inclusion in the Edison National Historic Site before the date of the enactment of this Act, as generally depicted on the map entitled the Edison National Historic Site, numbered 20003B, and dated April 1977; and 
(2)all property authorized to be acquired for inclusion in the Historical Park by this Act or other law enacted after the date of the enactment of this Act.   
(c)MapThe map of the Historical Park shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
4.Administration 
(a)In generalThe Secretary shall administer the Historical Park in accordance with this Act and with the provisions of law generally applicable to units of the National Park System, including the Acts entitled An Act to establish a National Park Service, and for other purposes, approved August 25, 1916 (39 Stat. 535; 16 U.S.C. 1 et seq.) and An Act to provide for the preservation of historic American sites, buildings, objects, and antiquities of national significance, and for other purposes, approved August 21, 1935 (16 U.S.C. 461 et seq.). 
(b)Acquisition of property 
(1)Real propertyThe Secretary may acquire land or interests in land within the boundaries of the Historical Park, from willing sellers only, by donation, purchase with donated or appropriated funds, or exchange.  
(2)Personal propertyThe Secretary may acquire personal property associated with, and appropriate for, interpretation of the Historical Park. 
(c)Cooperative agreementsThe Secretary may consult and enter into cooperative agreements with interested entities and individuals to provide for the preservation, development, interpretation, and use of the Historical Park. 
(d)Repeal of superseded lawPublic Law 87-628 (76 Stat. 428), regarding the establishment and administration of the Edison National Historic Site, is repealed. 
(e)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Edison National Historic Site shall be deemed to be a reference to the Thomas Edison National Historical Park .  
5.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
